Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 5 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/08/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim limitations describe “the at least one region associated with a tool comprises a first region and a second distinct region, wherein the first region comprises a first material composition and the second distinct region has a second material composition”, however it is unclear if the materials comprised within the first and second regions are referring to the mixture sprayed onto the region or the materials that make up the tool itself. In the interest of compact prosecution, this limitation will further be interpreted as the materials making up the mixture that is sprayed onto the region.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US-20140077412) in view of Wagner (US-20160023405).
Regarding claim 1, Taniguchi teaches:
A method of forming a near-net thermoplastic composite component ([0002]) comprising: 
co-spraying a mixture comprising a thermoplastic polymer material and a chopped reinforcing material deposited onto at least one region associated with a tool having a first temperature and defining a near-net component shape ([0102] – [0110]; 
heating the mixture to a second temperature while the mixture is on the tool, wherein the first temperature is below the solidification temperature of the thermoplastic polymer material and the second temperature is above a solidification temperature of the thermoplastic polymer material, so that the thermoplastic polymer material flows ([0115]); 
applying compressive force to the mixture ([0151] – [0152]); and 
cooling the tool to the first temperature and removing the mixture to form the near-net thermoplastic composite component having randomly oriented chopped reinforcement material distributed within a thermoplastic polymer matrix ([0104] and [0151] – [0152]).

Taniguchi does not teach:
exposing the mixture on the tool to a negative pressure to promote removal of gases from the mixture.

However, Wagner, in a similar field of endeavor, a method for producing a fiber composite component, teaches:
exposing the mixture on the tool to a negative pressure to promote removal of gases from the mixture ([0004]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Taniguchi to incorporate the teachings of Wagner and include a step of exposing the mixture to a negative pressure. The purpose, as stated by Wagner, being to prevent air pockets and thus to decisively influence the quality of the (RTM) component ([0004]).

Regarding claim 2, Taniguchi in view of Wagner teaches the limitations of claim 1, which claim 2 depends on. Taniguchi further teaches:
wherein the at least one region associated with a tool comprises a first region and a second distinct region, wherein the first region comprises a first material composition and the second distinct region has a second material composition, wherein the first material composition and the second material composition are distinct from one another ([0102] – [0110] and [0127] – [0130]).

Regarding claim 3, Taniguchi in view of Wagner teaches the limitations of claim 1, which claim 3 depends on. Taniguchi further teaches:
further comprising heating the tool to the first temperature. It would be obvious to one of ordinary skill in the art that heating the tool to the desired temperature is the most straightforward way to get the tool to that temperature.

Regarding claim 6, Taniguchi in view of Wagner teaches the limitations of claim 1, which claim 6 depends on. Taniguchi further teaches:
wherein the tool comprises at least two complementary parts that are closed and sealed together prior to the exposing the mixture on the tool to the negative pressure and the applying compressive force to the mixture ([0132] – [0136]).

Regarding claim 7, Taniguchi in view of Wagner teaches the limitations of claim 1, which claim 7 depends on. Taniguchi further teaches:
wherein the chopped reinforcing material is selected from the group consisting of: carbon, glass, basalt, polyparaphenylene terephthalamide, hemp, kenaf, and combinations thereof and the thermoplastic polymer is selected from the group consisting of: nylon 6, nylon 66, nylon 12, polyethylene, polypropylene, polycarbonate, polyacrylates, polymethylmethacrylate, acrylonitrile- butadiene- styrene (ABS), polycarbonate and acrylonitrile-butadiene-styrene blend (PC-ABS), polybutylene terephthalate and polycarbonate blend (PBT and PC), polyphenylene oxide, polyetherimide, and combinations thereof ([0003]).

Regarding claim 8, Taniguchi in view of Wagner teaches the limitations of claim 1, which claim 8 depends on. Taniguchi further teaches:
wherein the thermoplastic polymer material is in the form of a powder having an average particle diameter of greater than or equal to about 0.3 µm to less than or equal to about 300 µm ([0062]).

Regarding claim 9, Taniguchi in view of Wagner teaches the limitations of claim 1, which claim 9 depends on. Taniguchi further teaches:
wherein an amount of a thermoplastic polymer matrix in the thermoplastic composite component is greater than or equal to about 40 volume % to less than or equal to about 95 volume 0% ([0053] – [0055]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US-20140077412) in view of Wagner (US-20160023405), as applied to claim 1 above, and further in view of Dodworth (US-20170072656).
Regarding claim 4, Taniguchi in view of Wagner teaches the limitations of claim 1, which claim 4 depends on, but does not teach using inductive heating a surface of the tool to get to the second temperature, however, Dodworth, in a similar field of endeavor, a method for making a reinforced composite structure, teaches:
wherein the heating the mixture to the second temperature comprises inductively heating a surface of the tool so that the thermoplastic polymer material melts and flows during the applying compressive force to the mixture ([0040]). It would be obvious to one of ordinary skill in the art to use inductive heating as it is a well known method of heating within the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of reaching the second temperature of Taniguchi in view of Wagner to incorporate the teachings of Dodworth and inductively heat a surface of the tool. The purpose, as stated by Dodworth, being to form a composite component having a core exhibiting one or more various heights, such as in a desired shape ([0080]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US-20140077412) in view of Wagner (US-20160023405), as applied to claim 1 above, and further in view of Thomas (US-20120199263).
Regarding claim 10, Taniguchi in view of Wagner teaches the limitations of claim 1, which claim 10 depends on, but does not teach electrostatically charging the material during the co-spraying, however, Thomas, in a similar field of endeavor, electrostatic charged spraying techniques for polymers, teaches:
wherein the thermoplastic polymer material and the chopped reinforcing material are electrostatically charged during the co-spraying to facilitate the depositing onto the at least one region associated with the tool ([0075] and [0079] – [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the co-spraying of Taniguchi in view of Wagner to incorporate the teachings of Thomas and electrostatically charge the materials during. The purpose, as stated by Thomas, being that powder retains electrostatic attraction to webs during the crosslapping process, and does not fall away ([0074]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748